DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/20 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Wideband Short-range Wireless Communication Using a Directional Antenna”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,175, claims 1-20 of U.S. Patent No. 10,361,770, and claims 1-20 of U.S. Patent No. 8,792,378. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Instant Application
Patent 10,812,175
Patent 10,361,770
Patent 8,792,378
1. A method for wireless communication performed 

Claim 1
Claim 1
2. The method of claim 1, wherein: the first time interval is determined based on a period of time during which the source node transmits the data frame to the relay node, and the second time interval is determined based on a predetermined period, a period of time during which the relay node transmits the data frame received from the source 20node to the destination node, a period of time during which the source node transmits the data frame to the destination node, a period of time during which the destination node transmits an acknowledgment frame to the source node.
Claim 2
Claim 2
Claim 2

Claim 3
Claim 3
Claim 3
4. The method of claim 1, further comprising: requesting an access point (AP) or a Personal basic service set Control Point (PCP) for an assignment of a resource corresponding to a service period; and 33 receiving the assignment of the service period from the AP or the PCP.
Claim 4
Claim 4
Claim 4
5. The method of claim 4, wherein the requesting comprises requesting the assignment of the service period using, as a start signal, a signal indicating a 5successful transmission time point adjustment when the source node transmits the data frame and a successful transmission time point adjustment when the relay node transmits the data frame.
Claim 5
Claim 5
Claim 5
6. The method of claim 1, further comprising: 10receiving an acknowledgment frame indicating the data frame is received from the destination node within the second time interval.
Claim 6
Claim 6
Claim 6
7. The method of claim 1, further comprising: 

Claim 7
Claim 7
8. The method of claim 7, further comprising: transmitting information about the measured qualities of links to the AP or the 25PCP; and receiving, from the AP or the PCP, a further assignment of a resource based on the information about the measured qualities of links.
Claim 8
Claim 8
Claim 8
9. The method of claim 7, wherein the measuring comprises receiving, 30from the relay node, the information about the quality of the link between the source node and the relay node and the information about the quality of the link between the relay node and the destination node.
Claim 9
Claim 9
Claim 9
10. The method of claim 4, wherein the AP or the PCP transmits information about the assignment of a resource, 

Claim 10
Claim 10
11. The method of claim 1, wherein the transmitting of the data frame to the relay node comprises setting a medium access control (MAC) address of the source node to a transmitter address of an MAC header, setting an MAC address of the destination node to a receiver address of the MAC header, and transmitting the data 10frame.
Claim 11
Claim 11
Claim 11
12. The method of claim 1, wherein the predetermined period of time corresponds to a sum of a preset period of time from a start point of the second time interval and a propagation delay time occurring at a transmission from the source node 15to the relay node.
Claim 12
Claim 12
Claim 12
13. The method of claim 1, further comprising: receiving an acknowledgment frame from the relay node after a predetermined period of time and a predetermined period from the start point of the first time interval, 20wherein the transmitting of the data frame to the relay node comprises transmitting the data frame for the predetermined period of time.
Claim 13
Claim 13
Claim 13
14. The method of claim 13, further comprising: receiving an acknowledgment frame from the destination node and receiving an 25acknowledgment frame from 

Claim 14
Claim 14
15. A method for wireless communication performed by a relay node, the 30method comprising: receiving a data frame from a source node through an antenna pattern directed towards the source node, during a first time interval; and 35 transmitting the data frame to a destination node through an antenna pattern directed towards the destination node after a predetermined period from a start point of a second time interval, wherein the second time interval is allocated after the first time interval, and 5wherein the data frame is transmitted from the source node to the destination node after the predetermined period from the start point of the second time interval.
Claim 15
Claim 15
Claim 15
16. The method of claim 15, wherein the predetermined period corresponds to a sum of a preset period of time and a period of time obtained by subtracting a 10propagation delay time, occurring at a transmission from the destination node to the relay node, from a propagation delay time, occurring at a transmission from the destination node to the source node.
Claim 16
Claim 16
Claim 16
17. The method of claim 16, wherein the relay node 

Claim 17
Claim 17
18. The method of claim 15, wherein the transmitting comprises setting a medium access control (MAC) address of the source node to a transmitter address of an 20MAC header, setting an MAC address of the destination node to a receiver address of the MAC header, and transmitting the data frame.
Claim 18
Claim 18
Claim 18
19. The method of claim 15, further comprising: measuring a quality of a link between the source node and the relay node and a 25quality of a link between the relay node and the destination node; and transmitting, to the source node, information about the quality of the link between the source node and the relay node and information about the quality of the link between the relay node and the destination node.
Claim 19
Claim 19
Claim 19
20. A method for wireless communication performed by a destination node, the method comprising: receiving a data frame from a relay node and a source node in a second time 36 interval after a first time interval; transmitting an acknowledgment frame indicating a reception of the data frame after a predetermined period within the second time interval to the source node, wherein the second time interval is 

Claim 20
Claim 20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Pub No: 2009/0017752), and further in view of Kim et al (Pub No: 2008/0045212).

As to claim 1, Lee teaches a method for wireless communication performed by a source node (Lee, [0005], a source node method for wireless signal communication), the method comprising: 
(Lee, [0005][0013], a first time interval in the downlink from BS(source) to relay station (node)).
Lee does not explicitly teach a second time interval for transmission from the source node to a destination node; transmitting a data frame to a relay node through an antenna pattern directed towards the relay node at a start point of the first time interval; and transmitting the data frame to the destination node through an antenna pattern directed towards the destination node after a predetermined period from a start point of the second time interval, wherein the second time interval is allocated after the first time interval.
However Kim teaches a second time interval for transmission from the source node to a destination node (Kim, Fig 2, 11, [011-12][053-56], a second time lot when MS receives data from base station (source)); 
transmitting a data frame to a relay node through an antenna pattern directed towards the relay node at a start point of the first time interval (Kim, Fig 11-13, [0108-118][0009][0046][0053-56], number of antennas in each BS, RS, MS and transmitting the frame to relay station over first timeslot interval BS to RS); and 
transmitting the data frame to the destination node through an antenna pattern directed towards the destination node after a predetermined period from a start point (Kim, Fig 11-13, [0108-118][0009][0046], transmitting data from RS to MS in the second time interval after first operation/slot).
It would have been obvious to one of ordinary skill in the art at the time of filing to one of ordinary skill in the art to combine the teachings of Lee and Kim because it allows for adaptive data transmission based on the location of the MS and RS (Kim [0017]).

As to claim 7, Kim and Lee teaches the limitations of claim 1.

Lee teaches further comprising: measuring a quality of a link between the source node and the relay node (Lee, [0014], [0018-0020], quality of link between source and relay), a quality of a link between the relay node and the destination node (Lee,[0014],[0018]-[0020], teaches quality of link between relay and destination node), and a quality of a link between the source node and the destination node (Lee,[0014],[0018]-[0020], teaches quality of link between source and destination), wherein the determining comprises determining the first time interval and the second time interval based on information about the quality of the link between the source node and the relay node, information about the quality of the link between the relay node and the destination node, and information about the quality of the link between the source node and the destination node (Lee,[0012], [0014]-[0020], teaches first time interval and second time interval which are based on the link quality between SN and RN , RN and DN , SN and DN).
It would have been obvious to one of ordinary skill in the art at the time of filing to one of ordinary skill in the art to combine the teachings of Lee and Kim because it allows for adaptive data transmission based on the location of the MS and RS (Kim [0017]).

As to claim 15, Lee teaches a method for wireless communication performed by a relay node (Lee, [0005], a relay node method for wireless signal communication), the method comprising: 
(Lee, [0005][0013], a relay station receives data from a source node in a first time interval in the downlink); 
Lee does not explicitly teach through an antenna pattern directed towards the source node, transmitting the data frame to a destination node through an antenna pattern directed towards the destination node after a predetermined period from a start point of a second time interval, wherein the second time interval is allocated after the first time interval, and wherein the data frame is transmitted from the source node to the destination node after the predetermined period from the start point of the second time interval.
However, Kim teaches through an antenna pattern directed towards the source node (Kim, Fig 11-13, [0108-118][0009][0046][0053-56], number of antennas in each BS, RS, MS and transmitting the frame to relay station over first timeslot interval BS to RS), transmitting the data frame to a destination node through an antenna pattern directed towards the destination node after a predetermined period from a start point of a second time interval, wherein the second time interval is allocated after the first time interval (Kim, Fig 11-13, [0108-118][0009][0046], transmitting data from RS to MS in the second time interval after first operation/slot)l, and wherein the data frame is transmitted from the source node to the destination node after the predetermined period from the start point of the second time interval (Kim, Fig 11-13, [0108-118][0009][0046][0053-56], number of antennas in each BS, RS, MS and transmitting the frame to relay station over first timeslot interval BS to RS).
It would have been obvious to one of ordinary skill in the art at the time of filing to one of ordinary skill in the art to combine the teachings of Lee and Kim because it allows for adaptive data transmission based on the location of the MS and RS (Kim [0017]).

As to claim 19, Kim and Lee teaches the limitations of claim 15.

Lee teaches further comprising: measuring a quality of a link between the source node and the relay node (Lee, [0014], [0018-0020], quality of link between source and relay), a quality of a link between the relay node and the destination node (Lee,[0014],[0018]-[0020], teaches quality of link between relay and destination node), and a quality of a link between the source node and the destination node (Lee,[0014],[0018]-[0020], teaches quality of link between source and destination), wherein the determining comprises determining the first time interval and the second time interval based on information about the quality of the link between the source node and the relay node, information about the quality of the link between the relay node and the destination node, and information about the quality of the link between the source node and the destination node (Lee,[0012], [0014]-[0020], teaches first time interval and second time interval which are based on the link quality between SN and RN , RN and DN , SN and DN).
It would have been obvious to one of ordinary skill in the art at the time of filing to one of ordinary skill in the art to combine the teachings of Lee and Kim because it allows for adaptive data transmission based on the location of the MS and RS (Kim [0017]).

Claims 2, 6, 11, 13, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lee and Kim as applied to claims above, and further in view of Grandhi et al (Pub No: 2006/0050742).

As to claim 2, Kim teaches the second time interval is determined based on a predetermined period, a period of time during which the relay node transmits the data frame received from the source node to the destination node (Kim, Fig 11-13, [0108-118][0053-0056], transmitting data from RS to MS starting second timer interval after the first timeout). 
Kim does not explicitly teach the first time interval is determined based on a period of time during which the source node transmits the data frame to the relay node, a period of time during which the source node transmits the data frame to the destination node, a period of time during which the destination node transmits an acknowledgment frame to the source node.
Lee teaches the first time interval is determined based on a period of time during which the source node transmits the data frame to the relay node (Lee, [005][0013], the first time interval when frame is transmitted BS to RS).
It would have been obvious to one of ordinary skill in the art at the time of filing to one of ordinary skill in the art to combine the teachings of Lee and Kim because it allows for adaptive data transmission based on the location of the MS and RS (Kim [0017]).
The combination of Kim and Lee does not teach a period of time during which the destination node transmits an acknowledgment frame to the source node.
However, Grandhi teaches a period of time during which the destination node transmits an acknowledgment frame to the source node (Grandhi, [0093] [0123-128], indicating in the packet resource allocation and second time determined from RN to DN, transmitting ACK and SIFS delay).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim and Lee with Grandi to enhance peer to peer transfer and extend coverage through a relay (Grandhi [0011]).

As to claim 6, the combination of Kim and Lee teaches the limitations of claim 1.

However, Grandhi teaches receiving an acknowledgment frame indicating the data frame is received from the destination node within the second time interval (Grandhi, [0128], ACK received from the destination node to the source node using the same mechanism or directly).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim and Lee with Grandi to enhance peer to peer transfer and extend coverage through a relay (Grandhi [0011]).

As to claim 11, the combination of Kim and Lee teaches the limitations of claim 1.
The combination does not explicitly teach wherein the transmitting of the data frame to the relay node comprises setting a medium access control (MAC) address of the source node to a transmitter address of an MAC header, setting an MAC address of the destination node to a receiver address of the MAC header, and transmitting the data frame.
However, Grandhi teaches wherein the transmitting of the data frame to the relay node comprises setting a medium access control (MAC) address of the source node to a transmitter address of an MAC header, setting an MAC address (Grandhi, [0117, 123-127, 197-198], MAC supporting facket forwarding where a packet can have more than one destination address). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim and Lee with Grandi to enhance peer to peer transfer and extend coverage through a relay (Grandhi [0011]).

As to claim 13, the combination of Kim and Lee teaches the limitations of claim 1.

However, Grandhi teaches receiving an acknowledgment frame from the relay node after a predetermined period of time and a predetermined period from the start point of the first time interval, wherein the transmitting of the data frame to the relay node comprises transmitting the data frame for the predetermined period of time. (Grandhi, [0093][0128], ACK frame from the relay after a predetermined time and data retransmitted after SIFS).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim and Lee with Grandi to enhance peer to peer transfer and extend coverage through a relay (Grandhi [0011]).

As to claim 18, the combination of Kim and Lee teaches the limitations of claim 15.
The combination does not explicitly teach wherein the transmitting of the data frame to the relay node comprises setting a medium access control (MAC) address of the source node to a transmitter address of an MAC header, setting an MAC address of the destination node to a receiver address of the MAC header, and transmitting the data frame.
However, Grandhi teaches wherein the transmitting of the data frame to the relay node comprises setting a medium access control (MAC) address of the source node to a transmitter address of an MAC header, setting an MAC address (Grandhi, [0117, 123-127, 197-198], MAC supporting facket forwarding where a packet can have more than one destination address). 

As to claim 20, Kim teaches a method for wireless communication performed by a destination node (Lee, [0005], a destination node method for wireless signal communication), the method comprising: 
and wherein the source node transmits the data frame to the relay node in the first time internal from a start point of the first time interval (Lee, [0005][0013], a first time interval in the downlink from BS(source) to relay station (node)).
Lee does not explicitly teach receiving a data frame from a relay node and a source node in a second time interval after a first time interval; transmitting an acknowledgment frame indicating a reception of the data frame after a predetermined period within the second time interval to the source node, wherein the second time interval is allocated after the first time interval, , wherein the destination node receives the data frame from the relay node and the source node after the predetermined period from a start point of the second time interval.
However Kim teaches receiving a data frame from a relay node and a source node in a second time interval after a first time interval (Kim, Fig 2, 11, [011-12][053-56], a second time lot when MS receives data from base station (source));, wherein the second time interval is allocated after the first time interval (Kim, Fig 2, 11, [011-12][053-56], a second time lot when MS receives data from base station (source)) , wherein the destination node receives the data frame from the relay node and the source node after the predetermined period from a start point of the second time interval (Kim, Fig 11-13, [0108-118][0009][0046], transmitting data from RS to MS in the second time interval after first operation/slot).
It would have been obvious to one of ordinary skill in the art at the time of filing to one of ordinary skill in the art to combine the teachings of Lee and Kim because it allows for adaptive data transmission based on the location of the MS and RS (Kim [0017]).

However, Grandhi teaches transmitting an acknowledgment frame indicating a reception of the data frame after a predetermined period within the second time interval to the source node. (Grandhi, [0093] [0123-128], indicating in the packet resource allocation and second time determined from RN to DN, transmitting ACK and SIFS delay).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim and Lee with Grandi to enhance peer to peer transfer and extend coverage through a relay (Grandhi [0011]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Kim as applied to claims above, and further in view of  Trainin (Pub No: 2011/0141968).

As to claim 4, the combination of Kim and Lee teaches the limitations of claim 1. 
The combination does not explicitly teach further comprising: requesting an access point (AP) or a Personal basic service set Control Point (PCP) for an assignment of a resource corresponding to a service period; and receiving the assignment of the service period from the AP or the PCP.
However, Trainin teaches requesting an access point (AP) or a Personal basic service set Control Point (PCP) for an assignment of a resource corresponding to a service period; and receiving the assignment of the service period from the AP or the PCP. (Trainin, [0025][0039], a PCP to control other nodes. Different wireless devices with PCP for admission control and reserve resources within AP or PCP).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim and Lee with Trainin to allow more application to communication different information types in a single period (Trainin [0030]).


Allowable Subject Matter
Claims 3, 5, 8, 9, 10, 12, 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nabetani et al (Pub No: 20090238132)
Ofek et al (Pub No: 2004/0196834)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469